OPINION — AG — THE LEGISLATURE MAY NOT AUTHORIZE THE DIRECTOR OF THE INDUSTRIAL DEVELOPMENT AND PARK COMMISSION TO APPROVE CLAIMS OR VOUCHERS AGAINST APPROPRIATIONS MADE TO SAID COMMISSION; THAT THE LANGUAGE IN SECTION 19, SENATE BILL NO. 327, 30TH LEGISLATURE, REQUIRING APPROVAL, IS VOID; THAT THE COMMISSION MAY DESIGNATE THE DIRECTOR OR MAY OTHER ADMINISTRATIVE EMPLOYEE TO APPROVE CLAIMS OR VOUCHERS; SUCH EMPLOYEE MUST PERSONALLY SIGN EACH CLAIM OR VOUCHER APPROVED BY HIM; AND THAT SUCH EMPLOYEE MAY NOT DELEGATE THAT AUTHORITY TO ANY OTHER PERSON. CITE: 62 O.S. 1961 41.26 [62-41.26] (HARVEY CODY)